[Cite as Cleveland v. Destiny Ventures, L.L.C., 125 Ohio St.3d 540, 2010-Ohio-2320.]




 CITY OF CLEVELAND, APPELLEE, v. DESTINY VENTURES, L.L.C., APPELLANT.
                   [Cite as Cleveland v. Destiny Ventures, L.L.C.,
                        125 Ohio St.3d 540, 2010-Ohio-2320.]
Criminal law — R. C. 2941.47 — Trial of a corporation in absentia —
        Proceeding initiated by affidavit or complaint in a municipal court.
   (No. 2008-2230 ⎯ Submitted December 2, 2009 ⎯ Decided May 26, 2010.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 91018, 2008-Ohio-4587.
                                  __________________
        Per Curiam.
        {¶ 1} The judgment of the court of appeals is reversed on the authority of
Cleveland v. Washington Mut. Bank, 125 Ohio St.3d 541, 2010-Ohio-2219, ___
N.E.2d ___, and the cause is remanded to the trial court for further proceedings
not inconsistent with Cleveland v. Washington Mut. Bank.
                                                                        Judgment reversed
                                                                      and cause remanded.
        PFEIFER, LUNDBERG STRATTON, O’CONNOR, O’DONNELL, LANZINGER, and
CUPP, JJ., concur.
        BROWN, C.J., not participating.
                                  __________________


        Robert J. Triozzi, Cleveland Law Director, and Karyn J. Lynn, Assistant
Law Director, for appellee.
        Michael A. Poklar, for appellant.
        Richard Cordray, Attorney General, Benjamin C. Mizer, Solicitor General,
Alexandra T. Schimmer, Chief Deputy Solicitor General, and Mark Wiseman,
                            SUPREME COURT OF OHIO




Assistant Attorney General, urging affirmance for amicus curiae Ohio Attorney
General.
       John P. Curp, Cincinnati City Solicitor, Ernest F. McAdams Jr., City
Prosecuting Attorney, and Keith C. Forman, Assistant City Prosecuting Attorney,
urging affirmance for amicus curiae city of Cincinnati.
                           ______________________




                                        2